United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
REGIONAL OFFICE, Roanoke Rapids, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1308
Issued: February 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 17, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 13, 2006 merit decision concerning her consequential injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.1
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition related to her accepted orthopedic conditions.

1

The record contains a March 28, 2006 decision terminating appellant’s disability compensation effective
April 16, 2006 on the grounds that she had no orthopedic disability after that date. Appellant has not appealed this
decision to the Board and the matter is not an issue currently before the Board.

FACTUAL HISTORY
On January 15, 2002 appellant, then a 46-year-old claims assistant, filed an occupational
disease claim alleging that she injured her arms, wrists and hands due to the repetitive upper
extremity movement required by her job. The Office accepted that she sustained bilateral carpal
tunnel syndrome and aggravation of osteoarthritis of the carpometacarpal joints of both thumbs.
Appellant underwent right carpal tunnel release surgery in April 2002 and left carpal tunnel
release surgery in July 2002. She received appropriate compensation for periods of disability.
Appellant received continuing treatment for her orthopedic conditions from
Dr. Gilbert G. Whitmer, a Board-certified orthopedic surgeon, who indicated in late 2003 that
she was totally disabled from work. Dr. Whitmer stated that appellant’s disability was caused by
the weakness and pain in her hands and wrists.
The Office referred appellant to Dr. Ganesh Bissram, a Board-certified orthopedic
surgeon, who determined in February 2004 that she could return to light-duty work which did not
involve heavy gripping, heavy lifting or repetitive hand motion. Dr. Bissram noted that appellant
exhibited some loss of grip strength and reported persistent pain in her wrists.
In June 2004 the Office determined that there was a conflict in the medical evidence
between Dr. Whitmer and Dr. Bissram regarding the degree of disability caused by appellant’s
accepted orthopedic conditions. It referred her to Dr. Adolfo Hector Marsigi, a Board-certified
orthopedic surgeon, for an impartial medical examination and an opinion on the matter. On
October 5, 2004 Dr. Eduardo Oscar Marsigi, another physician who was also a Board-certified
orthopedic surgeon, determined that appellant did not have any continuing disability due to her
accepted orthopedic conditions. He noted that appellant had no trigger points along the scars of
her carpal tunnel releases and that she gave a poor effort on grip strength testing. Dr. Marsigi
stated that she had no clinical evidence of reflex sympathetic dystrophy and that her continuing
thumb complaints were due to the natural progression of her preexisting osteoarthritis.
Appellant claimed that she sustained depression and hypertension due to pain from her
accepted orthopedic conditions. On January 31, 2005 Dr. Gerardo M. Maradiaga, an attending
Board-certified internist, stated that appellant had severe chronic pain syndrome and significant
problems from carpal tunnel syndrome. He noted, “She also has severe depression which in
some ways is multifactorial, some related to her social situation and the fact that she has n[o]t
been able to work for several years. Chronic pain is causing some significant influence on her
depression.”
On March 25, 2005 Dr. Scott L. Cunningham, an attending Board-certified psychiatrist,
found that appellant suffered from “major depression, single episode, moderate.” Regarding the
cause of the depression, Dr. Cunningham noted that she “had not had any depressions prior to the
carpal tunnel syndrome involving both hands.” He indicated that appellant reported a constant
burning sensation in each palm and sensitivity in each surgical incision site which caused
restrictions in her daily activity. Dr. Cunningham stated:
“The first depression in an individual’s life often is precipitated by some external
stressor. As she had no prior depression, she was less likely than someone with

2

prior depression to slide into a depression without some stressor. The stressor of
a life compromised by ongoing pain and concomitant restriction in activities
could certainly be a necessary stressor to induce a depressive episode.”
In an April 4, 2005 decision, the Office found that appellant did not meet her burden of
proof to establish that she sustained an emotional condition related to her accepted orthopedic
conditions. The Office determined that the reports of Dr. Maradiaga and Dr. Cunningham were
not sufficiently well rationalized to support appellant’s claim.
In an April 19, 2005 decision, the Office terminated appellant’s compensation effective
April 18, 2005 based on the opinion of Dr. Marsigi. This decision was reversed by an Office
hearing representative on October 4, 2005 who determined that the referral to the impartial
medical specialist was improper because appellant was sent to Dr. Eduardo Oscar Marsigi rather
than Dr. Adolfo Hector Marsigi. The hearing representative also affirmed the Office’s April 4,
2005 decision.
In order to resolve the conflict in the medical evidence regarding the degree of disability
caused by appellant’s accepted orthopedic conditions, the Office referred her to Dr. Paul H.
Wright, a Board-certified orthopedic surgeon, for an impartial medical examination. In
December 1, 2005 and January 23, 2006 reports, Dr. Wright reported limited findings in
appellant’s hands and wrists and posited that she could perform her regular work as a claims
assistant. He indicated that appellant had hypertension, depression and chronic pain syndrome
and that there was “quite a bit of emotional, psychogenic overly to her chronic pain syndrome,”
but noted that he was not qualified to comment on such conditions.
On May 18, 2005 Dr. Ravinder Mamedi, an attending Board-certified psychiatrist, stated
that appellant reported that she felt depressed for the past one and a half years and that she
continued to have pain and numbness from her shoulders to hands related to her carpal tunnel
syndrome. Dr. Mamedi diagnosed “major depressive disorder, recurrent, severe without
psychotic features.” On March 1, 2006 Dr. Mamedi provided the same diagnosis and stated,
“Based on the evaluation it is my opinion that patient’s multiple psychosocial stressors like
unemployment, financial difficulties, relational problems with her husband and not getting
adequate relief from her pain in the shoulders, hands and fingers have precipitated her current
episode of depression.”
In a March 28, 2006 decision, the Office terminated appellant’s disability compensation
effective April 16, 2006 on the grounds that she had no orthopedic disability after that date. The
Office based its determination on the opinion of Dr. Wright.
In an April 13, 2006 decision, the Office affirmed its prior decisions denying appellant’s
claim that she sustained an emotional condition due to her accepted orthopedic conditions. The
Office found that the reports of Dr. Mamedi were of limited probative value on this issue.

3

LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,2 a claimant has the burden of
establishing by the weight of the reliable, probative and substantial evidence that the condition or
disability for which she claims compensation was caused or adversely affected by employment
factors.3 This burden includes the submission of a detailed description of the employment
factors or conditions which the claimant believes caused or adversely affected the condition or
conditions for which compensation is claimed.4 The Board has held that an emotional condition
related to chronic pain and limitations resulting from an employment injury is covered under the
Act.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.7
ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and
aggravation of osteoarthritis of the carpometacarpal joints of both thumbs. Appellant claimed
that she sustained depression and hypertension due to residuals of her accepted conditions.
As noted, the Board has held that an emotional condition related to chronic pain and
limitations resulting from an employment injury is covered under the Act. Appellant has
identified an employment factor in the form of her employment-related injury. However, to
establish her claim she must submit rationalized medical evidence relating her claimed emotional
condition to chronic pain and limitations from her accepted orthopedic conditions.8 The Board
finds that appellant did not submit adequate medical evidence to establish her claim for an
employment-related emotional condition.
2

5 U.S.C. §§ 8101-8193.

3

Pamela R. Rice, 38 ECAB 838, 841 (1987).

4

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

See Arnold A. Alley, 44 ECAB 912, 921-22 (1993); Charles J. Jenkins, 40 ECAB 362, 367 (1988).

6

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

7

Id.

8

See supra notes 4 and 8 and accompanying text.

4

On March 25, 2005 Dr. Cunningham, an attending Board-certified psychiatrist, found
that appellant had major depression. He suggested that this condition was employment related
by stating that the “stressor of a life compromised by ongoing pain and concomitant restriction in
activities could certainly be a necessary stressor to induce a depressive episode.”
Dr. Cunningham noted that appellant reported pain and abnormal sensation in her wrists and
hands which restricted her activities and stated that she “had not had any depressions prior to the
carpal tunnel syndrome involving both hands.” This report, however, is of limited probative
value on the relevant issue of the present case. Dr. Cunningham did not provide adequate
medical rationale in support of his stated conclusion on causal relationship.9 He did not describe
the nature, extent or course of appellant’s orthopedic condition in any detail or explain how this
physical condition could have caused or contributed to her emotional condition.
Dr. Cunningham did not provide any notable description of the orthopedic treatment reports in
the record and therefore his opinion was not based on a complete and accurate factual and
medical history.10 He appears to have relied on appellant’s own reporting of her pain and
limitations rather than any objective medical evidence. Dr. Cunningham noted that appellant did
not have depression prior to her carpal tunnel condition, but the Board has held that the fact that a
condition manifests itself or worsens during a period of employment11 or that work activities
produce symptoms revelatory of an underlying condition12 does not raise an inference of causal
relationship between a claimed condition and employment factors. The Board notes that the
objective findings in appellant’s upper extremities were limited in nature around the time she first
was evaluated for an emotional condition, a date three years after she filed her orthopedic claim.13
On March 1, 2006 Dr. Mamedi, an attending Board-certified psychiatrist, diagnosed a
major depressive disorder. He stated, “Based on the evaluation it is my opinion that patient’s
multiple psychosocial stressors like unemployment, financial difficulties, relational problems
with her husband and not getting adequate relief from her pain in the shoulders, hands and
fingers have precipitated her current episode of depression.” Although Dr. Mamedi indicated
that employment-related pain contributed to appellant’s depression, his reports fail to provide
adequate medical rationale in support of his opinion on causal relationship. He did not refer to
the orthopedic treatment reports in the record to describe the nature, extent or course of
9

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
10

See William Nimitz, Jr., 30 ECAB 567, 570 (1979) (finding that a medical opinion on causal relationship must be
based on a complete and accurate factual and medical history).
11

Id.

12

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

13

On January 31, 2005 Dr. Maradiaga, an attending Board-certified internist, stated that appellant had severe
chronic pain syndrome and significant problems from carpal tunnel syndrome. He suggested that the pain from
appellant’s employment-related arm condition, in addition to her “social situation” and unemployment, contributed
to the development of her depression. Dr. Maradiaga did not provide any rationale for his apparent opinion on
causal relationship and such rationale would be especially necessary in his case as he does not specialize in a field
peculiar to appellant’s claimed condition. See Lee R. Newberry, 34 ECAB 1294, 1299 (1983).

5

appellant’s orthopedic condition. Dr. Mamedi did not explain the medical process through
which such a condition could have contributed to her claimed emotional condition. The medical
evidence of record is not sufficient to support an emotional condition as a consequence of the
accepted physical injury.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition related to her accepted orthopedic conditions.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 13, 2006 decision is affirmed.
Issued: February 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

